Citation Nr: 0730529	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for PTSD. 

The veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 


FINDINGS OF FACT

1.  In June 2004, the Board denied the veteran's claim for 
service connection for PTSD.  No request for reconsideration 
has been received nor has an appeal been filed with the U.S. 
Court of Appeals for Veterans Claims.  

2.  Although new, the evidence received since the last final 
disallowance of a claim for service connection for PTSD is 
cumulative, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);
38 C.F.R. §§ 3.156(a), 20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Here, the RO sent correspondence in May 
2005 that satisfied the above requirements. 

The Board further observes that the Court, on March 3, 2006, 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the following five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Accordingly, VA is to notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  In the 
present appeal, the veteran was provided with this notice in 
September 2006, which is after the date of the unfavorable 
Board decision.  While the RO's letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice does not nullify the 
rating action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the appellant in October 2006.  
Furthermore, as the Board concludes that the preponderance of 
the evidence is against the appellant's petition to reopen a 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, the rating decision in July 
2005 and the statement of the case in October 2006 discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Based on the notices provided and the veteran's 
responses and contentions, it is found that he is reasonably 
expected to understand what is needed in this case.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained new outpatient examination and treatment 
records.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as a radio operator and message router in 
Army communications units including service in Germany from 
December 1975 to June 1976.  He contends that he has been 
diagnosed with PTSD as a result of combat service in the 
Republic of Vietnam in 1974 and 1975.  He contends that the 
details of the service were classified and that associated 
records were removed from his military file.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In June 2004, the Board denied the veteran's claim for 
service connection for PTSD because there was no evidence 
that the veteran served in Vietnam or that he was in combat 
anywhere.  There was no supporting evidence that the 
stressful events described by the veteran actually occurred.  
Because the medical diagnosis of PTSD referred only to 
stressors in Vietnam, the Board concluded that the veteran's 
mental disorder was not related to a verified stressor in 
service.  Furthermore, the Board found no evidence of 
symptoms, diagnosis, or treatment of any psychiatric disorder 
in service.  The Board did note that there was probative 
medical evidence that some of the veteran's psychiatric 
symptoms were related to a subarachnoid aneurysm in October 
2000.  The veteran has not submitted a request for 
reconsideration nor was an appeal taken to the United States 
Court of Appeals for Veterans Claims, and the decision is 
final.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the "new and 
material evidence" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the last final disallowance of the claim, the RO 
received outpatient treatment reports from VA medical 
providers from June 2003 to September 2006.  Several 
providers noted that the veteran's psychiatric symptoms were 
related to his experiences in Vietnam.  The Board previously 
denied the claim for PTSD as the evidence did not show he had 
PTSD related to a verified stressor.  In that regard, it is 
noted that if there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In July 2003, an examiner noted the veteran's report that he 
had served in the 82nd Airborne Division in Vietnam.  In 
October 2003, an examiner noted the veteran's reports of 
service in Special Forces units.  In October 2004, an 
examiner noted his reports of service with artillery units as 
a fire control spotter, and in December 2005 he reported 
service as a sniper.  Most providers continued to refer to 
the veteran's alleged combat experiences as well as his 
aneurysm as factors related to his psychiatric symptoms.  All 
examiners continued to diagnose PTSD.  Although new, these 
reports are not material to the veteran's presence in 
Vietnam, verification of an in-service stressor or alleged 
combat experiences.  

The RO received additional service personnel records.  All 
were either duplicates of previously considered records or 
were relevant to the veteran's Army reserve service from 1977 
to 1997.  There were no corrections or additions to the 
record of his active duty service.  

The RO received the veteran's September 2006 statement that 
he had served in Saigon with the 101st Airborne Division in 
1974 and 1975.  In a May 2007 Board hearing, the veteran 
stated that he was assigned temporary duty with the 101st 
Airborne Division in Vietnam starting in April 1974.  He 
described his participation in combat operations in villages 
where he witnessed the deaths of many Vietnamese civilians 
including children.  He stated that he was unable to contact 
any other soldiers with whom he served because they were 
either deceased or because he had lost contact with them.  
Although the veteran mentioned the names of two additional 
Army units, the evidence is substantially cumulative of 
previously considered descriptions of combat that are not 
consistent with service personnel or other non-medical 
records. 

The veteran also stated that he had been receiving 
psychiatric treatment from a former VA psychologist, now in 
private practice.  Although the record was held open to 
permit submission of additional records or the full name and 
address of the psychologist, no additional information or 
records were received.  Even if these treatment records were 
obtained, it is unlikely that the psychologist possessed any 
military records that would verify Vietnam service.  

The Board concludes that evidence received since the last 
final disallowance of the claim for service connection for 
PTSD, although new, is not material because it is cumulative, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Specifically, no 
new evidence has been received to verify the veteran's 
reports of service in combat.  Service personnel records 
showed no assignments to any combat units in Vietnam or any 
presence in Vietnam, and the veteran did not receive a 
Vietnam Service Medal or any combat awards.  There is no 
evidence of any formal training or occupational ratings in 
any combat skills such as Special Forces, artillery support, 
sniper, or parachute training.  

The Board concludes that the veteran's reports of combat 
service are cumulative and inconsistent with the service 
personnel records.  The veteran has been unable to provide 
specific dates, units, or locations for the alleged combat 
stressor events that generally involved his participation in 
attacks on enemy positions in villages near Saigon.  The 
Board also notes that the veteran performed satisfactory 
service in the Army reserve until 1997 with the opportunity 
to review and correct any omissions from his active duty 
record relevant to his reserve training, assignments, and 
promotions.  

As no new evidence material to the veteran's presence or 
combat service in Vietnam has been received, the final 
disallowed claim for service connection for PTSD is not 
reopened.  As the preponderance of the evidence is against 
this petition, the "benefit of the doubt" rule is not for 
application, and the Board must deny the petition to reopen 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

The petition to reopen a final disallowed claim for service 
connection for post-traumatic stress disorder is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


